Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Response to Argument
In reference to applicant’s argument regrading rejections under 35 U.S.C. § 101-
Applicant’s Argument:
The argument regarding the 101 rejection of the claim 1-20.
Examiner’s Response:
Applicant’s argument regarding the 1010 rejection of claim 1-20 is withdrawn in view of claim amendment.
In reference to applicant’s argument regrading rejections under 35 U.S.C. § 103
Applicant’s Argument: 
Applicant’s argument regarding the 103 rejection of claims 1-20.
Examiner’s Response: 
This argument includes the newly amended limitations. It has been fully considered but is moot in view of the new grounds of rejection presented below necessitated by the amendment.
Information Disclosure Statement
The information disclosure statements (IDS) filed 09/23/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner
Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Billing et al. (Patent No.: US10495544-hereinafter, Billing) in view of Sobel et al. (Patent No. US8694983– hereinafter, Sobel).
Regarding claim 1, Billing teaches an apparatus comprising: memory including instructions for execution by at least one processor, an artificial intelligence model, and a machine genetic structure specifying composition, performance, and health of a machine in a fleet (Billing, Column 14, Lines 61-67, Fig.4 “FIG. 4 is a diagram of an example environment 400 in which systems and/or methods described herein may be implemented. As shown in FIG. 4, environment 400 may include a set of sensors 410 associated with a set of parts 412 of a machine 104, a set of server devices 420, a set of client devices 430, a failure detection device 440 that includes a set of processors 450 and memory 460, and a network 470.” Examiner’s note, the system including the processor and memory to predict the failure issue of machines by using a machine learning model to train an operation data, as it can be seen at [Col. 8, lines 49-65], “In some implementations, when detecting a possible issue, the failure detection device may use a machine learning model that has been trained to detect a possible issue ( e.g., an existing issue or an impending issue), a failure ( e.g., an existing failure or an impending failure), and/or the like related to operation of a part of a machine using a 104, training set of data that includes different sets of operations data and information that identifies whether the operations data is indicative of a possible issue, a failure, a false positive detection of a possible issue and/or a failure, and/or the like. For example, the training set of data may include a first set of operations data and a first indication as to whether the first set of operations data is indicative of a possible issue, a failure, a false positive, and/or the like, a second set of operations data and a second indication as to whether the second set of operations data is indicative of a possible issue, a failure, a false positive, and/or the like, and so forth.” Examiner’s note, the failure detection device generate a performance data and detect the failure issues of the machine 104, therefore, the machine is considered as the machine genetic structure) ; 
and at least one processor to execute the instructions to at least: evaluate the machine genetic structure with respect to an operating condition of the machine to identify at least one of a discrepancy or an opportunity for improvement for the machine genetic structure to satisfy the operating condition driving operation of the machine (Billing, Col.8, lines 30-65], “Additionally, or alternatively, and as another example, the failure detection device may determine to generate or to not generate derived data and/or mapped data based on operating conditions of a worksite associated with a machine 102 Continuing with the previous example, the failure 104. detection device may determine to generate derived data from operations data and/or to generate mapped data from derived data when a machine 104 is associated with operating conditions that are likely to produce a larger amount of noise in operations data, such as when an age of the machine… In some implementations, when detecting a possible issue, the failure detection device may use a machine learning model that has been trained to detect a possible issue ( e.g., an existing issue or an impending issue), a failure ( e.g., an existing failure or an impending failure), and/or the like related to operation of a part of a machine using a 104, training set of data that includes different sets of operations data and information that identifies whether the operations data is indicative of a possible issue, a failure, a false positive detection of a possible issue and/or a failure, and/or the like. For example, the training set of data may include a first set of operations data and a first indication as to whether the first set of operations data is indicative of a possible issue, a failure, a false positive, and/or the like, a second set of operations data and a second indication as to whether the second set of operations data is indicative of a possible issue, a failure, a false positive, and/or the like, and so forth.” Examiner’s note, the failure detection device using an operation data to detect a possible issue of the machine. The possible issue is considered as a discrepancy);  
determine, by applying the artificial intelligence model using the machine genetic structure with the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition, a mutation of the machine genetic structure from a first sequence to a second sequence to address the at least one of a discrepancy or an opportunity for improvement to satisfy the operating condition (Billing, Col.11-Col.12, lines 48-10], “Additionally, or alternatively, the failure detection device may determine a manner in which to modify operations of machine 104 and may provide a set of instructions to the machine 104 to modify the operation of the machine 104. For example, the failure detection device may use a machine learning model to process information related to the possible issue in order to determine a manner in which to modify the operations of the machine 104, may perform a lookup of information that identifies the possible issue in a data structure that includes information identifying various possible issues and corresponding manners in which to modify operations of the machine 104, and/or the like, in order to identify a manner in which to modify operations of the machine 104. As specific examples, the failure detection device may determine to reduce an engine speed of a machine 104, to stop an engine of the machine 104, to power down a part of the machine 104, to power on a back-up part of the machine 104, to limit the machine 104 to a quantity of operating hours per day, per week, and/or the like, to limit an amount of load the machine 104 can receive per day, per week, and/or the like, and/or the like, based on a condition (or a combination of conditions) being satisfied, based on a possible issue (or a combination of possible issues) being detected, and/or the like.” Examiner’s note, the failure detection device using a machine learning model to determine possible issues of a machine and how to modify operation of the machine. For example: addressing machine issues by stopping an engine of the machine or power down a part of the machine, therefore, the changing of the operation of the machine from one state to other state is considered as mutation of the machine genetic structure from a first sequence second sequence.); 
and transmit instructions with the mutation to the fleet to set the machine genetic structure from the first sequence to the second sequence (Billing, Col.8, Lines 36-67], “ In some implementations, the failure detection device may trigger an alarm that indicates  presence of a possible issue with operations of a part. For example, the failure detection device may send a message to a client device and/or an on-board system of a machine 104 for display that indicates a presence of the possible issue, may activate an output component ( e.g., a light, a speaker, a vibration component, and/or the like) of the machine 104 and/or the client device, may send a set of instructions to a server device to populate an electronic account with information that indicates the presence of the possible issue, and/or the like.” Examiner’s note, the failure detection device sending an instruction to server to modify an electric account regarding possible issues of the machine.),
the machine genetic structure (Billing, Column 14, Lines 61-67, Fig.4 “FIG. 4 is a diagram of an example environment 400 in which systems and/or methods described herein may be implemented. As shown in FIG. 4, environment 400 may include a set of sensors 410 associated with a set of parts 412 of a machine 104, a set of server devices 420, a set of client devices 430, a failure detection device 440 that includes a set of processors 450 and memory 460, and a network 470.”)
Billing does not teach executable to configure hardware and software of the machine for operation according to the machine genetic structure.
On the other hand, Sobel teaches the machine genetic structure executable to configure hardware and software of the machine for operation according to the machine genetic structure (Sobel, [Column 18, lines 29-63], “As detailed above, the phrase "software change" may refer to settings changes made to application software or system software. In this example, the health impact of a settings change may be determined in step 906 by comparing a first set of heath-impact information for the settings change received from a first computing system in step 902 with a second set of heath-impact information for the settings change received from a second computing system in step 904. This information may then be used to create an optimum-settings database, such as optimum-settings database 130 in FIG. 1, that identifies application-software or system-software settings for computing systems having specific hardware and software profiles that result in improved performance or stability. In certain embodiments, the information contained in optimum settings database 130 may be used by exemplary system 100 to provide guidance on the potential health impact of software changes and/or to recommend that users apply or avoid certain application-software or system-software settings. Although not illustrated, in certain embodiments exemplary method 900 may also comprise receiving a request from a third computing system for a heath-impact score for a software change. For example, server 210 in FIG. 2 may receive a request from third client 206 via network 208 for a heath impact score for a software change ( such as a service pack). In at least one embodiment, a request received from this third system may contain a unique identifier associated with the software change (such as the name of a service pack). In response to this request, server 210 in FIG. 2 may transmit the health impact score for the software change to third client 206. As detailed above in connection with FIG. 7, third client.”. Examiner’s note, a software of computer system is updated correlating to the changing of a memory space, as an example in [Column 11, lines 36-46]. An operation of the machine such as a changing of software and hardware is corresponding to the machine genetic structure executable to configure hardware and software of the machine
Billing and Sobel are analogous in arts because they have the same field of endeavor of using a machine learning model to predict health of the machine. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Billing’s method by having machine genetic structure in combine with Sobel by executing a machine genetic structure to configure hardware and software of the machine for operation according to the machine genetic structure.  The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a performance or stability (Sobel, Col.18, lines 29-47], “As detailed above, the phrase "software change" may refer to settings changes made to application software or system software. In this example, the health impact of a settings change may be determined in step 906 by comparing a first set of heath-impact information for the settings change received from a first computing system in step 902 with a second set of heath-impact information for the settings change received from a second computing system in step 904. This information may then be used to create an optimum-settings database, such as optimum-settings database 130 in FIG. 1, that identifies application-software or system-software settings for computing systems having specific hardware and software profiles that result in improved performance or stability. In certain embodiments, the information contained in optimum settings database 130 may be used by exemplary system 100 to provide guidance on the potential health impact of software changes and/or to recommend that users apply or avoid certain application-software or system-software settings.”)

Regarding claim 9, is being rejected as the same reason as the claim 1. 
In additional, Sobel further teaches a non-transitory computer readable storage medium comprising instructions which, when executed, cause a machine to at least (Sobel, [Column 19, lines 25-28], “Computing system 1010 broadly represents any single or multi-processor computing device or system capable of executing computer readable instructions.):
Regarding to claim 15 is being rejected as the claim 1.
Regarding to claim 2, Sobel teaches the apparatus of claim 1, wherein the at least one processor includes: a gene analyzer to analyze the machine genetic structure (Sobel, column 16, lines 1-8], “For example, a local system, such as clients 202-206 in FIG. 2, may determine whether to recommend a software change by analyzing the health-impact information received from the server in step 706 in FIG. 7. Alternatively, a remote computing system, such as server 210 in FIG. 2, may determine whether to recommend a software change based on health-impact information received from additional computing systems on which the software change has occurred” Examiner’s note, analyzing impact of the machine structure based on the changing of the software, wherein the software is changing is considered as changing of the machine structure.);
a gene modifier to mutate the machine genetic structure (Sobel, [column 5, lines 56-60], “an impact-determination module 110 for determining, based on these health evaluations, the impact of a software change on the health of a computing system and/or application installed on the computing system.”); 
and a gene communicator to transmit the machine genetic structure (Sobel, [Column 5, lines 63-66], “exemplary system 100 may comprise a communication module 112 for facilitating communication between a computing system (such as a user's system) and a 65 server or backend and a user-interface module 114 for providing a user interface.”).
Billing and Sobel are analogous in arts because they have the same field of endeavor of using a machine learning model to predict health of the machine. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Billing’s method by having machine genetic structure in combine with Sobel by having a gene analyzer to analyze the machine genetic structure, a gene modifier to mutate the machine genetic structure, and a gene communicator to transmit the machine genetic structure  The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a performance or stability (Sobel, Col.18, lines 29-47], “As detailed above, the phrase "software change" may refer to settings changes made to application software or system software. In this example, the health impact of a settings change may be determined in step 906 by comparing a first set of heath-impact information for the settings change received from a first computing system in step 902 with a second set of heath-impact information for the settings change received from a second computing system in step 904. This information may then be used to create an optimum-settings database, such as optimum-settings database 130 in FIG. 1, that identifies application-software or system-software settings for computing systems having specific hardware and software profiles that result in improved performance or stability. In certain embodiments, the information contained in optimum settings database 130 may be used by exemplary system 100 to provide guidance on the potential health impact of software changes and/or to recommend that users apply or avoid certain application-software or system-software settings.”).
Regarding claim 3, Billing teaches The apparatus of claim 1, wherein the operating condition includes at least one of a parameter to configure the machine (Billing, [Col.11-Col.12, lines 48-10], “Additionally, or alternatively, the failure detection device may determine a manner in which to modify operations of machine 104 and may provide a set of instructions to the machine 104 to modify the operation of the machine 104. For example, the failure detection device may use a machine learning model to process information related to the possible issue in order to determine a manner in which to modify the operations of the machine 104, may perform a lookup of information that identifies the possible issue in a data structure that includes information identifying various possible issues and corresponding manners in which to modify operations of the machine 104, and/or the like, in order to identify a manner in which to modify operations of the machine 104. As specific examples, the failure detection device may determine to reduce an engine speed of a machine 104, to stop an engine of the machine 104, to power down a part of the machine 104, to power on a back-up part of the machine 104, to limit the machine 104 to a quantity of operating hours per day, per week, and/or the like, to limit an amount of load the machine 104 can receive per day, per week, and/or the like, and/or the like, based on a condition (or a combination of conditions) being satisfied, based on a possible issue (or a combination of possible issues) being detected, and/or the like.” Examiner’s note, a failure detection device detects possible issues of a machine and sending instruction to modify an operation of machine (changing a power, or speed of a machine), therefore, the power, speed is considered as a parameter to configure the machine.). 
Regarding to claim 10 is being rejected as the claim 3.
Regarding to claim 16 is being rejected as the claim 3.
Regarding claim 4, Billing teaches the apparatus of claim 1, wherein the discrepancy indicates an error at the machine (Billing, [Col. 8, lines 49-65], “In some implementations, when detecting a possible issue, the failure detection device may use a machine learning model that has been trained to detect a possible issue ( e.g., an existing issue or an impending issue), a failure ( e.g., an existing failure or an impending failure), and/or the like related to operation of a part of a machine using a 104, training set of data that includes different sets of operations data and information that identifies whether the operations data is indicative of a possible issue, a failure, a false positive detection of a possible issue and/or a failure, and/or the like…).
Regarding to claim 11 is being rejected as the claim 4.
Regarding to claim 17 is being rejected as the claim 4.
Regarding claim 5, Billing teaches the apparatus of claim 1, wherein the at least one processor is to store the mutation to transmit to a second machine (Billing, Col.8, Lines 36-67], “ In some implementations, the failure detection device may trigger an alarm that indicates  presence of a possible issue with operations of a part. For example, the failure detection device may send a message to a client device and/or an on-board system of a machine 104 for display that indicates a presence of the possible issue, may activate an output component ( e.g., a light, a speaker, a vibration component, and/or the like) of the machine 104 and/or the client device, may send a set of instructions to a server device to populate an electronic account with information that indicates the presence of the possible issue, and/or the like.” Examiner’s note, the failure detection device sending an instruction to server device to modify an electric account regarding possible issues of the machine. The instruction (mutation ) is send by failure detection device, wherein, the failure detection device including processor, therefore, the processor store instruction (mutation) to send to second machine.).
Regarding to claim 12 is being rejected as the claim 5.
Regarding to claim 18 is being rejected as the claim 5.
Regarding claim 6, Billing teaches the apparatus of claim 1, wherein the at least one processor is to evaluate the machine genetic structure with respect to an operating condition of the machine to identify at least one of a discrepancy or an opportunity for improvement for the machine genetic structure to satisfy the operating condition (Billing, [Col. 8, lines 49-65], “In some implementations, when detecting a possible issue, the failure detection device may use a machine learning model that has been trained to detect a possible issue ( e.g., an existing issue or an impending issue), a failure ( e.g., an existing failure or an impending failure), and/or the like related to operation of a part of a machine using a 104, training set of data that includes different sets of operations data and information that identifies whether the operations data is indicative of a possible issue, a failure, a false positive detection of a possible issue and/or a failure, and/or the like. For example, the training set of data may include a first set of operations data and a first indication as to whether the first set of operations data is indicative of a possible issue, a failure, a false positive, and/or the like, a second set of operations data and a second indication as to whether the second set of operations data is indicative of a possible issue, a failure, a false positive, and/or the like, and so forth.” Examiner’s note, failure detection device detects a possible issue of a machine).
However, Billing does not clearly define by comparing the machine genetic structurer to at least one of a) a set of stored machine genetic structures or b) a plurality of machine genetic structures associated with a fleet including the machine and a plurality of additional machines.
On the other hand, Sobel teaches by comparing the machine genetic structurer to at least one of a) a set of stored machine genetic structures or b) a plurality of machine genetic structures associated with a fleet including the machine and a plurality of additional machines  (Sobel, [column 8, lines 54- column 9, lines 3], “determine whether the software change identified in step 302 impacted the health of the computing system or an application installed on the computing system. The phrase "health evaluation," as used herein, generally refers to any type or form of evaluation used to determine the health of a computing system or one or more applications installed on the computing system… computing system by determining, for example, the number of errors encountered by an operating system or an application installed on the computing system ” and [Column 2, 14-21], “comparing the results of the second evaluation with the results of the first evaluation to determine whether the software change impacted the health of the computing system or an application installed on the computing system. Software changes may represent either application-software changes (such as application upgrades, patches, or settings changes) or system-software changes (such as operating-system upgrades, patches, or settings changes). Examiner’s note, the system evaluation the health of machine system based the comparing of first evaluation result and second evaluation result. For example, the health impact module determines either a health impact score exceed or less than a threshold based on a software change information obtained from plurality of computing systems.)
Billing and Sobel are analogous in arts because they have the same field of endeavor of using a machine learning model to predict health of the machine. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Billing’s method by having machine genetic structure in combine with Sobel by comparing the machine genetic structurer to at least one of a) a set of stored machine genetic structures or b) a plurality of machine genetic structures associated with a fleet including the machine and a plurality of additional machines.  The modification would have been obvious because one of the ordinary skills in art would be motivated to improve a performance or stability (Sobel, Col.18, lines 29-47], “As detailed above, the phrase "software change" may refer to settings changes made to application software or system software. In this example, the health impact of a settings change may be determined in step 906 by comparing a first set of heath-impact information for the settings change received from a first computing system in step 902 with a second set of heath-impact information for the settings change received from a second computing system in step 904. This information may then be used to create an optimum-settings database, such as optimum-settings database 130 in FIG. 1, that identifies application-software or system-software settings for computing systems having specific hardware and software profiles that result in improved performance or stability. In certain embodiments, the information contained in optimum settings database 130 may be used by exemplary system 100 to provide guidance on the potential health impact of software changes and/or to recommend that users apply or avoid certain application-software or system-software settings.”).
Regarding to claim 13 is being rejected as the claim 6.
Regarding to claim 19 is being rejected as the claim 6.
Regarding claim 8, Billing teaches the apparatus of claim 1, wherein the machine genetic structure includes a data structure to alter the configuration of the machine, specify the performance of the machine with respect to the operating condition (Billing, [Col.15, lines 44-62], “In some implementations, the failure detection device may send, after detecting the presence of the possible issue, a set of instructions to the on-board system to perform a diagnostic inspection of the operations of the set of parts. In some implementations, the failure detection device may trigger, after detecting the presence of the possible issue, an alarm that indicates the presence of the possible issue by triggering at least one of: an output component associated with the machine, or a notification to be provided for display via a display associated with the on-board system. In some implementations, the failure detection device may process, after receiving the operations data, the operations data using 55 a pre-processing technique, wherein the pre-processing technique includes applying a function to the operations data to modify the initial values of the data elements to reduce noise associated with the initial values of the data elements, and may process the operations data using the condition-based processing technique after processing the operations data using the pre-processing technique.” )
and establish a boundary for the health of the machine in operating with respect to the operating condition (Billing, [Col.5-7, staring lines 44], “In some implementations, the condition-based processing technique may be associated with mapping the initial values of data elements of the derived data ( or operations data when the derived data is not formed) to mapped values based on satisfaction of a set of conditions by the initial values ( e.g., an initial value of derived data may include an unmodified value of derived data prior to processing of the derived data). For example, the condition-based processing technique may include a binary-base processing technique, where the initial values are mapped to binary values based on satisfaction of the threshold ( e.g., an initial value may be mapped to a 0 (zero) when the initial value fails to satisfy a threshold, or a 1 when the initial value satisfies the threshold), may include a ternary-based processing technique, where the initial values are mapped to ternary values based on satisfactions of multiple thresholds (e.g., an initial value may be mapped to a 0 when the initial value fails to satisfy a first threshold, a 1 when the initial value satisfies the first threshold but fails to satisfy a second threshold, and a 2 when the initial value satisfies the first threshold and the second threshold), and/or the like. …AN additionally, or alternatively, and as another example for a turbine inlet, the failure detection device may detect satisfaction of a first condition when a particular value of mapped data ( e.g., a value of 1 for binary data that represents that a temperature of the turbine inlet satisfied a threshold) occurs a threshold quantity of times during a day, and may detect satisfaction of a second condition when an engine speed and/or a load of an engine associated with the same machine 104 as the turbine inlet satisfy corresponding thresholds. Additionally, or alternatively, and as another example for an exhaust port, the failure detection device may detect satisfaction of a first condition when a particular value of mapped data ( e.g., a value of 1 for binary data that represents that a temperature of the exhaust port satisfied a threshold) occurs a threshold quantity of times during a day, and may detect satisfaction of a second condition when an engine speed and/or a load of an engine associated with the same machine 104 as the exhaust port satisfy corresponding thresholds..” Examiner’s note, identify a health of machine by mapping an operation data to operation condition with respect to a threshold, therefore, the threshold is considered as boundary.).
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobel et al. (Patent No. US8694983– hereinafter, Sobel) in view of Sobel et al. (Patent No. US8694983– hereinafter, Sobel) and further in view of Hayashi et al. (Pub. No.: US 2018/0198673-hereinafter, Hayashi)
Regarding claim 7, the apparatus of claim 1, wherein the machine genetic structure is formed as a function of hardware, software, and operating conditions of the machine leveraging additional machine genetic structures from a cloud-based system via an edge device to configure the machine (Hayashi, [Par.0075], “The cloud service providing device 2-1 has a self-diagnosis function 201. The cloud service providing device 2-2 has a self-diagnosis function 202. The self-diagnosis function is a function of performing self-diagnosis of whether or not a hardware resource or a software resource of the cloud service providing device is operating normally and transmitting a diagnosis result to another device. For example, the self-diagnostic function is a function of detecting a failure or an abnormality in hardware of a physical computer group configured to provide a cloud service and its peripheral devices and an operation abnormality, a resource shortage, or the like in software operating on the physical computer group to perform diagnosis of whether or not it is possible to provide the cloud service normally in a program configured to operate in the cloud service providing device and providing a notification to a system configured to receive the provision of the cloud service according to wired communication or wireless communication via a network.”).
Billing, Sobel and Hayashi are analogous in arts because they have the same field of endeavor of using a machine learning model to predict health of the machine. 
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Billing’s method by having machine genetic structure in combine with Hayashi by having function of hardware, software, and operating conditions of the machine leveraging additional machine genetic structures from a cloud-based system via an edge device to configure the machine.  The modification would have been obvious because one of the ordinary skills in art would be motivated to improving availability by using a cloud service (Hayashi, [Par.0076], “The cloud service providing device 2-1 and the cloud service providing device 2-2 constitute a pair of redundancy. Redundancy of the cloud service in the present embodiment refers to a method of improving availability by using a plurality of cloud service providing devices. In the redundancy of the cloud service, for example, if an abnor­mality such as a failure occurs and the provision of a service becomes difficult in one cloud service providing device, another cloud service providing device provides the cloud service instead thereof. The other cloud service providing device configured to provide the cloud service instead provides a cloud service simultaneously even when one cloud service providing device is operating normally in an active state, so that it is possible to continue the provision of the cloud service without interruption even when an abnor­mality occurs in one cloud service providing device.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Shen et al. (Pub. No.: US 2016/0188401-hereinafter, Shen) teaches a system measures a health indicator application’s performance.
Smart et al. (Pub. No.: US 2019/0383705-hereinafter, Smart) teaches a system and method of engine health diagnostic machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./
Examiner, Art Unit 2128
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128